United States Court of Appeals
                        For the First Circuit

Nos. 12-1264, 12-1463

                           UNITED STATES,

                              Appellee,

                                 v.

                      CARLOS SEVILLA-OYOLA,
              a/k/a Carlitos Caridad, a/k/a Viejo,

                        Defendant, Appellant.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. José Antonio Fusté, U.S. District Judge]


                              Before
                       Lynch, Chief Judge,
             Torruella and Thompson, Circuit Judges.


     Rafael F. Castro Lang for appellant.
     César S. Rivera-Giraud, Assistant United States Attorney, with
whom Rosa Emilia Rodríguez-Vélez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Thomas F. Klumper, Assistant United States Attorney,
were on brief, for appellee.



                            June 3, 2014
            THOMPSON, Circuit Judge.        Sometimes it's better to quit

while you're ahead.         The district judge twice conducted plea

colloquies and thrice imposed sentences for Carlos Sevilla-Oyola

("Sevilla"), each one shorter than the last.           Still dissatisfied,

Sevilla asks us for another bite at the sentencing apple before a

different district judge.       To support his claim before this court,

Sevilla says the district judge lacked authority for actions taken

after entry of the first sentence, and flaws in the initial plea

colloquy warrant vacation of the first judgment. Alternatively, he

says that even if the judge's later actions were authorized, they

were plagued by additional errors.

            We   agree   that   the   district    judge    lacked   statutory

authority to act after he entered the original sentence and that

the initial plea colloquy was flawed.           But we cannot say that the

imperfections     Sevilla   cites     justify    setting   aside    the   first

judgment.    Nor can we say, based on the arguments Sevilla puts

forth before us, that the first sentence was unreasonable.

Accordingly, the first and most severe sentence imposed by the

district judge — 327 months plus a consecutive term of life

imprisonment — stands.      And Sevilla — who until today was facing a

total sentence of 405 months — will likely find himself wishing he

had left well enough alone.




                                      -2-
                            BACKGROUND

          On July 14, 2010, Sevilla and 108 codefendants were

indicted as part of a vast drug ring operating in and around

several public housing projects in Bayamón, Puerto Rico.         The

indictment charged Sevilla with (1) conspiring to possess narcotics

with intent to distribute, in violation of 21 U.S.C. §§ 841(a), 860

("Count One"), and (2) aiding and abetting his coconspirators in

the use and carriage of firearms in relation to a drug-trafficking

crime, in violation of 18 U.S.C. § 924(c)(1)(A) ("Count Two").    It

singled out Sevilla as a leader, manager, and enforcer for the

drug-trafficking organization.

                     A. The First Guilty Plea

          On August 9, 2011, Sevilla entered into an agreement with

the government, pleading guilty to both counts of the indictment.

The parties stipulated that Sevilla was accountable for conspiring

to possess at least 2 but less than 3.5 kilograms of cocaine.   This

amount pegged Sevilla's base offense level at 28 under the U.S.

Sentencing Guidelines (the "Guidelines").    See U.S.S.G. § 2D1.1.

The parties further agreed that Sevilla would be subject to a two-

level protected-location increase, see id. § 2D1.2(a)(1); a two-

level leadership enhancement, see id. § 3B1.1(c); and a three-level

acceptance-of-responsibility reduction, see id. § 3E1.1, resulting

in a total offense level of 29.    The parties did not come together




                                  -3-
on Sevilla's criminal-history category, but they agreed to forgo

seeking further adjustments or departures.

          In the agreement, Sevilla acknowledged that the district

judge retained his sentencing discretion and was not bound by the

parties' accord.   Sevilla also waived his right to appeal if the

judge "accept[ed] [the] agreement and sentence[d] [him] according

to its terms, conditions, and recommendations."

          At the change-of-plea hearing that same day, the district

judge advised Sevilla of the statutory penalties for the charged

offenses based on the stipulated drug quantity: (1) a mandatory

minimum term of five years and a maximum term of eighty years of

imprisonment as to Count One, see 21 U.S.C. §§ 841(b)(1)(ii), 860;

and (2) a consecutive minimum term of five years of imprisonment as

to Count Two, see 18 U.S.C. § 924(c)(1)(A)(i).1

          The judge failed to inform Sevilla that Count Two carried

the possibility of a life sentence.   See United States v. Ortiz-

Garcia, 665 F.3d 279, 282 n.2, 285 (1st Cir. 2011) (explaining that

the maximum penalty for an offense under 18 U.S.C. § 924(c)(1)(A)




     1
       After setting out the mandatory minimum and statutory
maximum penalties on Count One, the judge (somewhat unclearly) told
Sevilla he also had "a consecutive term of imprisonment of I think
it's five years on account of the firearms." Then, when explaining
the Guidelines range that applied to Sevilla under the plea
agreement, the judge stated the range for Count One, "plus 60
months mandatory" on Count Two.

                               -4-
is life imprisonment and is derived from case law).2          However, he

did draw Sevilla's attention to the penalties mentioned in the plea

agreement, which correctly stated that the maximum penalty for

Count Two was life imprisonment, and Sevilla said he understood.

The judge also neglected to tell Sevilla that he did not qualify

for probation, a suspended sentence, or parole.3

                        B. Pitufo Enters the Scene

           The U.S. Probation Office filed Sevilla's pre-sentence

investigation report on November 18, 2011. It applied a four-level

leadership enhancement, rather than the two levels agreed upon by

the parties, bumping Sevilla's total offense level up to 31. Based

on   Sevilla's   five   prior   convictions   —   including   two   violent



      2
       This court did not explicitly recognize that 18 U.S.C.
§ 924(c)(1)(A) had a maximum penalty of life imprisonment until we
decided Ortiz-Garcia in December 2011 — several months after
Sevilla's August 2011 plea colloquy. 665 F.3d at 285-86. However,
we explained there that when Ortiz-Garcia pleaded guilty — in June
2010 — the district judge in his case should and did already know
the maximum penalty under the statute; he simply forgot to state it
at the change-of-plea hearing. Id. at 282, 285-86. It appears the
same thing happened here, where, as the judge later candidly
admitted, he mistakenly missed stating the maximum penalty while
taking Sevilla's plea.
      3
       Federal Rule of Criminal Procedure 11 ("Rule 11") requires
a district judge to address a defendant in open court before
accepting a guilty plea in order to ensure the defendant
understands the consequences of his plea.       Fed. R. Crim. P.
11(b)(1). Among other things, as part of this colloquy, the judge
must inform the defendant of "any maximum possible penalty" before
accepting the plea. Fed. R. Crim. P. 11(b)(1)(H). The rule does
not require the judge to tell the defendant about eligibility for
probation, a suspended sentence, or parole. See Fed. R. Crim. P.
11(b)(1).

                                    -5-
felonies — it also labeled Sevilla a career offender and set his

criminal-history category at VI.4

          Shortly thereafter, Sevilla filed objections to the pre-

sentence report as well as a memorandum disputing the augmented

leadership enhancement and his designation as a career offender.

The Probation Office followed up with an addendum standing by its

recommendations.

          Then, on January 13, 2012, the Probation Office dropped

a bombshell on the proceedings.     In a second addendum to the pre-

sentence report, the Office alleged for the first time that Sevilla

had murdered José Manuel Torres-Morales, a.k.a. "Pitufo" (or, in

English, "Smurf"), in front of the federal courthouse in Hato Rey,

Puerto Rico, on November 9, 2007.       Pitufo was a fellow drug-ring

member who was then under federal supervision.      The brazen murder

of a federal supervisee outside the courthouse rocked the Puerto

Rican legal community to its core.




     4
       Sevilla committed the two most violent offenses roughly one
month apart in 1996. First, on May 25, Sevilla and others fired
shots at a car carrying three individuals. Sevilla was arrested
and charged with attempted murder, among other things. Then, on
July 10, while out on state bond, Sevilla again fired shots at a
vehicle.    This time the car belonged to the state witness
protection program.    Inside were two police officers and four
civilians, including an infant. Only one person was hurt. Sevilla
was charged with six more counts of attempted murder and several
weapons offenses. He pleaded guilty to both sets of charges on May
7, 1997, and was subsequently sentenced to twelve years for the
first shooting and eight years for the second shooting, to run
concurrently.

                                  -6-
          No one has ever been charged with this notorious murder.

The Probation Office learned of Sevilla's alleged involvement from

a cooperating witness, Carlos Manuel Burgos Rodriguez ("Burgos"),

also a fellow drug-ring member, who claimed that Sevilla admitted

to killing Pitufo.5   After reading the allegations in the second

addendum, the district judge ordered the government to produce

Burgos at Sevilla's sentencing hearing.   Sevilla did not object to

this order, did not argue the judge could not consider the Pitufo

information, and did not ask for a continuation of the hearing.

                 C. The First Sentencing Hearing

          Sevilla's first sentencing hearing took place on January

25, 2012. Burgos took the stand to testify about Sevilla's alleged

role in the Pitufo murder. He was questioned by the government and

cross-examined by defense counsel.   Notably, defense counsel did

not argue that Burgos's testimony was impermissible and instead

objected only on the basis that she needed more time to prepare.

The district judge denied the objection because the second addendum

to the pre-sentence report, filed twelve days prior, provided

sufficient notice, and because counsel had not sought a continuance



     5
       Burgos first mentioned Sevilla's involvement in the Pitufo
murder briefly during his testimony before a grand jury. Sevilla
suspects the government played some part in notifying the probation
officer of this testimony, which led the officer to interview
Burgos and to amend Sevilla's pre-sentence investigation report
with the Pitufo murder information. But it is unclear from the
record how the probation officer in fact learned of Burgos's
statements.

                               -7-
before the hearing.     Sevilla subsequently testified on his own

behalf, disclaiming any involvement in the Pitufo murder and

challenging the trustworthiness of Burgos's testimony.

            At the hearing's conclusion, the judge made several

findings.     First, considering Sevilla's serious criminal past

(especially   his   prior   violent   felony   convictions),   the   judge

confirmed Sevilla's designation as a career offender who belonged

in criminal-history category VI.6         Then, considering Burgos's

testimony about Sevilla's alleged role in the Pitufo murder, as

well as Sevilla's testimony denying any involvement, the judge

found that the career-offender and criminal-history-category-VI

labels underrated the seriousness of Sevilla's criminal past.7


     6
       The judge stressed that Sevilla's past convictions were not
for so-called "Mickey Mouse" or "heartland" crimes, but rather were
"a string of amazing convictions which include crimes of violence"
like "[s]hooting at vehicles" and "[t]rying to kill witnesses in a
witness protection program while . . . released on bail from the
other major case of attempted murder."
     7
       Throughout the hearing, the district judge — who had been
chief judge of the federal courthouse when Pitufo was killed –
expressed his outrage and dismay at the havoc the murder had
wreaked on the court system. For example, he said:

     The murder stopped the operation of this court.
     The murder not only stopped the operation of this
     court for almost a whole day, it was a disaster
     what happened here. The FBI had to take control of
     the building. We didn't know where this was coming
     from. Can you imagine, allowing somebody to use the
     perimeter of this court to kill supervisees?
     Imagine getting involved to the point that you're
     basically    interfering   with   the    legitimate
     governmental function of administering justice. Can
     you imagine that? They killed him right in front

                                  -8-
Accordingly, the judge departed upward to offense level 38, which

is accompanied by a Guidelines sentence range of 360 months to

life.     Given   the   depraved   nature   and    devastating     impact   of

Sevilla's offenses, the judge determined that the highest available

sentence was appropriate.      Consequently, he sentenced Sevilla to

life imprisonment.

            The following day, the judge issued an order apportioning

Sevilla's    sentence   into   327   months   on    Count   One    and   life

imprisonment on Count Two, to run consecutively.8 Judgment entered

against Sevilla on January 26.



     of the courthouse.       Right in front of              the
     courthouse. . . . It was a horrible thing.
     8
         At the January 25 hearing, the judge had said:

     I am sentencing the defendant to life imprisonment,
     and that will include of course the consecutive
     sentence that had to be imposed on the firearms,
     because it would be ridiculous to impose a life
     term plus five years. That doesn't make any sense.

The dissent says this "strongly suggests that Sevilla was sentenced
to life imprisonment on Count 1," i.e., above the 80-year statutory
maximum, "and a five-year term on Count 2." But on January 26, the
judge offered an alternative explanation: On January 25, he had
intended "to look at the two counts together and, after making the
corresponding departures, sentence the [d]efendant to life
imprisonment." Then, realizing that he should have apportioned the
sentence between the counts, see United States v. Zavala-Marti, 715
F.3d 44, 51 n.6 (1st Cir. 2013) (explaining that "the proper
procedure is to render a separate sentence on each count" (internal
quotation marks and citation omitted)), on January 26 he divided
the total life sentence imposed on January 25 among Counts One and
Two. Sevilla has not challenged the judge's authority to apportion
the sentence and treats the January 25 and January 26 sentences as
one sentence.

                                     -9-
                      D. Subsequent Proceedings

            A few days later, on February 1, 2012, Sevilla moved to

set aside the judgment and to correct, reduce, and reconsider his

sentence, citing Federal Rule of Criminal Procedure 35(a) ("Rule

35(a)").9    Sevilla said the district judge had erred at the

sentencing hearing by considering the Pitufo murder where (1) that

crime had not been included in the indictment, and (2) according to

Sevilla, defense counsel had not been given adequate time to

prepare to refute the allegations before the hearing.

            Soon after filing, Sevilla's lawyer fell ill and had to

undergo emergency surgery.   As a result, the district judge could

not hold a hearing on Sevilla's motion before Rule 35(a)'s strict

fourteen-day deadline expired.

            However, on February 8, one day before the fourteen-day

buzzer sounded, the district judge sua sponte issued an order

purporting to correct Sevilla's sentence under Rule 35(a) on

different grounds.     The order sought to rectify two alleged

sentencing mistakes.    First, the judge said he had intended to

sentence Sevilla to 960 months on Count One, followed by life

imprisonment on Count Two, but he had erroneously entered only 327

months on Count One.      Second, the judge pointed out that the



     9
       Rule 35(a) permits a district judge to correct a sentence
within fourteen days after sentencing if it "resulted from
arithmetical, technical, or other clear error." Fed. R. Crim. P.
35(a). More on this later.

                                 -10-
sentence imposed on Count Two was defective under Federal Rule of

Criminal Procedure 11 ("Rule 11") because he had not informed

Sevilla during the plea colloquy that Count Two carried a maximum

penalty of life imprisonment.   To correct these errors, the judge

upped Sevilla's sentence to 960 months on Count One and reduced it

to 60 months on Count Two, to run consecutively for a total of 1020

months (85 years).   Amended judgment entered on February 8, 2012.

           In the same order, the judge scheduled a hearing a few

days later to consider Sevilla's unresolved Rule 35(a) motion from

February 1. That hearing was subsequently postponed to February 22

at defense counsel's request.

           On February 22, the day of the hearing, Sevilla filed a

second motion requesting (1) recusal of the district judge due to

bias and personal knowledge; (2) a Santobello hearing to determine

whether the government had breached the plea agreement;10 and (3)

vacation of the February 8 judgment because Rule 11 errors at the

change-of-plea hearing could not be corrected in a Rule 35(a)

order.    The motion also highlighted a litany of supposed Rule 11

violations in the plea colloquy beyond the judge's admitted failure

to advise Sevilla of Count Two's maximum penalty.11    Chief among


     10
       For those not in the know, Santobello v. New York, 404 U.S.
257, 262 (1971), stands for the proposition that prosecutors must
abide by their plea agreements.
     11
       Specifically, Sevilla claimed the judge had violated Rule
11 when he failed to:


                                -11-
them was that the judge had neglected to inform Sevilla that parole

had   been   abolished   from   the    federal   penal   system.   Sevilla

maintained that these additional alleged errors could "only be

corrected by an appeal and remand, or by allowing [Sevilla] to

withdraw his plea," and not by the district judge issuing an order

under Rule 35(a).12


      1)     inquire as to whether [Sevilla] had the plea
             agreement translated to him word for word;
      2)     ask . . . whether [defense counsel] had
             translated the plea agreement [for Sevilla];
      3)     ask whether [Sevilla] was aware that he had
             the right to summon witnesses living beyond
             the jurisdiction of Puerto Rico pursuant to
             Rule 17;
      4)     ask whether [Sevilla] was aware that he had
             the right to assist his attorney to select a
             jury of his peers and to execute peremptory
             challenges and challenges for cause;
      5)     ask whether . . . Sevilla was aware that
             parole had been abolished in the federal
             system;
      6)     ask whether [Sevilla] fully understood the
             parameters of the waiver of appeal provision;
      7)     ask whether [defense counsel] had explained
             the   application   of  the   guidelines   to
             [Sevilla's] case;
      8)     ask whether [defense counsel] had reviewed
             discovery with [Sevilla] and whether he had
             received discovery of the evidence;
      9)     ask whether [Sevilla] had been told that he
             had a right to be appointed counsel under the
             Criminal Justice Act if he could not continue
             to afford to . . . pay a private attorney, if
             he elected to go to trial.
      12
       In the motion, Sevilla asked for an opportunity to withdraw
his plea, but said he would do so only if the judge first made
"specific protective findings of fact and conclusions of law,"
that, among other things, would require the government to offer
him the same plea agreement after withdrawal and would give him
time to investigate the Pitufo murder allegations before

                                      -12-
          At the hearing that day, the district judge considered

both Sevilla's February 1 and February 22 motions.13    Afterwards,

the judge issued another order under Rule 35(a) — this time

purporting to set aside both the original guilty plea and the

February 8 amended sentence to remedy his failure at the colloquy

to inform Sevilla about the maximum penalty on Count Two and the

impossibility of parole.14   The judge noted, however, that the plea

agreement still stood, and said he would schedule a new change-of-

plea hearing after he issued a separate written ruling denying

Sevilla's recusal and Santobello requests.




resentencing. But at the hearing that followed, Sevilla's counsel
informed the judge that Sevilla "[did] not want to reopen the
hearing," and instead wanted to file an appeal, as he did later
that day.
     13
        As a reminder, unlike the February 22 motion (which
criticized the judge's attempt to invoke Rule 35(a)), the February
1 motion asked the judge to act under Rule 35(a). It claimed the
judge had erred by considering the Pitufo murder at sentencing and
requested that the judge set aside the original January 26 judgment
and correct the original January 26 sentence.
     14
       The judge knew that his failure to warn Sevilla that parole
was unavailable was not, by itself, a violation of Rule 11. See
Johnson v. United States, 650 F.2d 1, 4 (1st Cir. 1981). However,
"the very purpose of Rule 11 . . . 'is to advise a defendant of the
actual consequences of his plea so that he can realistically decide
whether to plead guilty.'" United States v. Rivera-Maldonado, 560
F.3d 16, 20 (1st Cir. 2009) (quoting United States v. Santo, 225
F.3d 92, 98 (1st Cir. 2000)). And, as the judge explained, his
omission regarding parole could have undermined Sevilla's
understanding of the consequences of his plea, even though Rule 11
did not expressly require the judge to discuss it.

                                -13-
           Later that day, Sevilla filed a notice of appeal from

both the amended judgment of February 8 and the February 22 order

intended to set aside that judgment.

           On February 28, while that appeal was pending, the

district judge issued the promised written order denying Sevilla's

recusal and Santobello requests.       The judge then scheduled a

supplemental plea colloquy and resentencing hearing for March 8.

He further announced he would not consider the Pitufo murder at the

resentencing hearing, as Sevilla had requested in his February 1

motion.   To explain his decision, the judge cited such factors as

the timing and seriousness of the accusation, the fact that Sevilla

had never been charged with that crime, and the judge's own

concerns for justice, fairness, and due process.

           On March 3, Sevilla moved to vacate the judge's order

scheduling the supplemental plea colloquy and resentencing hearing,

arguing that the judge had no authority to conduct the colloquy or

to further modify his sentence because Rule 35(a) was not an

appropriate vehicle for correcting Rule 11 errors.

           Thereafter, on March 5, we issued an order deferring our

consideration of Sevilla's appeal until after the newly scheduled

plea and resentencing proceedings, so that any subsequent appeal

could be consolidated with the pending appeal.

           On March 6, the district judge denied Sevilla's motion to

vacate his order scheduling the supplemental plea and resentencing


                                -14-
hearings.15   Then, on March 8, over Sevilla's objection that a full

colloquy was required, the district judge conducted a truncated

supplemental plea colloquy to ensure Sevilla understood that the

maximum possible penalty for Count Two, specifically, was life

imprisonment, and that he was ineligible for parole, probation, or

a suspended sentence.       Although defense counsel requested an

entirely new colloquy, the judge did not conduct one because he

thought there was "no point in repeating" what had already been

said.      Instead, the judge advised Sevilla of the information

missing from the initial colloquy and asked if Sevilla wanted to

abide by the plea agreement.    Sevilla said yes.16

            Four days later, on March 12, the judge held Sevilla's

resentencing hearing.    Even without considering the Pitufo murder,

given Sevilla's extensive criminal history, the judge again applied

the   career-offender   guideline    and   varied   upward.   The   judge

sentenced Sevilla to 345 months on Count One and 60 months on Count




      15
       In the March 6 order, the judge explained that "Rule 35(a)
and Rule 11 were not the exclusive reasons for setting aside the
sentence." Rather, the judge claimed (for the first time) to have
acted also under a grant of common-law authority to reconsider and
reduce a sentence upon reflection. See United States v. Benz, 282
U.S. 304, 306-07 (1931). Neither party has made a Benz argument on
appeal, and therefore we do not address it.
      16
       We pause to remind the reader that at the initial colloquy,
the judge had drawn Sevilla's attention to the penalties mentioned
in the plea agreement — which correctly stated that the maximum
penalty for Count Two was life imprisonment — and Sevilla told the
judge that he understood.

                                    -15-
Two, to run consecutively for a total of 405 months (33 years and

9 months).     Judgment entered on March 13, 2012.

             On March 27, Sevilla filed an amended notice of appeal,

challenging (1) all three judgments (January 26, February 8, and

March 13); (2) the February 22 order purporting to vacate the

February 8 judgment; and (3) the February 28 order denying his

recusal and Santobello requests.

                               DISCUSSION

             Sevilla raises a panoply of issues on appeal.         He claims

that (1) the district judge lacked authority to issue the February

8 amended judgment, as well as authority to take all subsequent

actions; (2) both the initial and supplemental plea proceedings

were defective; (3) the final sentence was unreasonable; and (4)

the judge erred in rejecting his recusal and Santobello requests.

The   government   counters   that    the   appeal   waiver   in   the   plea

agreement bars this challenge.        But we bypass this issue because

Sevilla's claims, if successful, could invalidate both the plea




                                     -16-
itself and the waiver of his right to appeal.17              And so we forge

ahead with the merits of Sevilla's appeal.

                   A. The District Judge's Authority

                               1. Rule 35(a)

             Sevilla first argues that Rule 35(a) did not empower the

district judge to issue the February 8 judgment, which modified the

original January 26 judgment by boosting Sevilla's sentence from

327 months to 960 months on Count One and cutting his sentence from

life imprisonment to 60 months on Count Two. Consequently, Sevilla

says, the February 8 judgment (and all of the judge's subsequent

actions) was null and void.

             On appeal, the government concedes that Rule 35(a) did

not authorize the district judge's actions on February 8.                 No

matter, the government says — the judge derived his power to take

subsequent     action   from   28   U.S.C.   §   2255,   a    habeas   corpus




     17
       Ordinarily, a court will consider whether a waiver of appeal
is enforceable before proceeding to the merits of the case. See,
e.g., United States v. Acosta-Roman, 549 F.3d 1, 3 (1st Cir. 2008).
This is because "under ordinary circumstances, a knowing, voluntary
waiver of the right to appeal from a sentence, contained in a plea
agreement, ought to be enforced . . . [a]bsent some convincing
countervailing argument." United States v. Teeter, 257 F.3d 14, 23
(1st Cir. 2001) (footnote omitted). However, a court may opt to go
directly to the merits of an appeal where a defendant who has
entered a guilty plea and agreed to waive his right to appeal seeks
to challenge an aspect of the plea which, "'if successful, would
invalidate both the plea itself and the waiver of his right to
appeal.'" See United States v. Chambers, 710 F.3d 23, 27 (1st Cir.
2013) (quoting United States v. Santiago Miranda, 654 F.3d 130, 136
(1st Cir. 2011)).

                                    -17-
provision.18   But before we tackle the government's fallback habeas

position, we explain why we agree that Rule 35(a) did not empower

the judge to act on February 8.

            We review issues of law, including the district judge's

interpretation of a Federal Rule of Criminal Procedure, de novo.

United States v. Leja, 448 F.3d 86, 92 (1st Cir. 2006) (citing

United States v. Encarnacion, 239 F.3d 395, 397 (1st Cir. 2001)).

            Rule 35(a) empowers a district judge to "correct a

sentence that resulted from arithmetical, technical, or other clear

error" within fourteen days after sentencing.      Fed. R. Crim. P.

35(a).    The function of Rule 35(a) is narrowly circumscribed: It

"permit[s] correction . . . of an illegal sentence."        Hill v.

United States, 368 U.S. 424, 430 (1962).    For Rule 35(a) purposes,

a sentence is illegal if "[t]he punishment meted out was . . . in

excess of that prescribed by relevant statutes, multiple terms were

. . . imposed for the same offense, . . . [or] the terms of the

sentence itself [were] legally or constitutionally invalid in any

respect."    Id.   Rule 35(a) does not, on the other hand, enable a

judge to fix errors committed at trial or during proceedings prior

to the imposition of sentence.    Id.   As such, Rule 35(a) does not

provide a means to revisit possible errors in the plea colloquy.



     18
       Section 2255 enables a federal prisoner to move the court
that imposed his sentence "to vacate, set aside[,] or correct the
sentence" based on one of four grounds. 28 U.S.C. § 2255. We'll
discuss this more fully below.

                                 -18-
See United States v. Vinyard, 539 F.3d 589, 594 (7th Cir. 2008)

(finding Rule 35(a) was not an appropriate vehicle for addressing

possible Rule 11(b)(1)(H) violation in plea colloquy).

          When vacating the January 26 sentence and imposing an

amended sentence on February 8, the district judge invoked Rule

35(a) to correct two purported errors: (1) the judge's self-

professed mistaken entry of a sentence of 327 months, rather than

960 months, on Count One; and (2) the judge's failure to inform

Sevilla during the plea colloquy that Count Two carried a maximum

penalty of life imprisonment.    Because neither of these alleged

infirmities resulted in an illegal sentence, Rule 35(a) by its

terms does not provide a cure for either.

          First, the 327-month sentence that the judge says he

entered mistakenly on Count One was not "illegal" in the sights of

Rule 35(a).     It was not in excess of statutory limits.     See 21

U.S.C. §§ 841(b)(1)(ii), 860 (setting the maximum penalty at eighty

years, or 960 months).    It did not impose multiple terms for the

same offense.   See Hill, 368 U.S. at 430.   And no one has argued it

was otherwise legally or constitutionally invalid.     See id.

          Second, the Rule 11 defect diagnosed by the judge in the

plea colloquy — namely, the judge's failure to tell Sevilla that

Count Two was punishable by life imprisonment — occurred before

sentencing and, thus, is not a sentencing error.     It is therefore




                                -19-
decidedly outside the bounds of the type of glitch that Rule 35(a)

is designed to mend.   See id.; Vinyard, 539 F.3d at 594.

          Accordingly, like the parties, we conclude that the

district judge could not rely on Rule 35(a) for authority to issue

the February 8 judgment aiming to remedy mistakes he spotted in the

January 26 judgment.

                          2. Section 2255

          The question, then, is whether 28 U.S.C. § 2255 gave the

judge power to act on or after February 8.19

          Before us, the government argues for the first time that

Sevilla's February 22 motion — requesting recusal, a Santobello

hearing, and vacation of the February 8 judgment for lack of

authority, as well as alleging a string of Rule 11 errors in the

plea colloquy — authorized the judge's actions on or after February

8 because the motion functioned as a collateral attack on Sevilla's

conviction and sentence under § 2255.   Sevilla did not caption the

motion under any particular rule or statute, but simply dubbed it

an "omnibus motion regarding sentencing."   And the district judge




     19
       As a quick recap, the judge's post-February-8 actions were:
(1) on February 22, he issued an order intended to set aside the
February 8 amended sentence and the original plea due to Rule 11
errors; (2) on February 28, he issued an order denying Sevilla's
recusal and Santobello requests and scheduling a new change-of-plea
hearing; (3) on March 8, he conducted a supplemental plea colloquy;
and (4) on March 12, he re-sentenced Sevilla.

                               -20-
clearly viewed it as another Rule 35(a) motion.20       Nonetheless,

because "a motion's character depends upon its substance, not its

appellation," United States v. Ortiz, 741 F.3d 288, 291 (1st Cir.

2014), the government says we can and should treat the February 22

motion as a § 2255 challenge based on its content, even though it

does not wear a § 2255 label.

             We begin with a brief § 2255 primer.     Section 2255

appears in the chapter devoted to habeas corpus and gives a federal

prisoner a means to collaterally attack his sentence.     28 U.S.C.

§ 2255(a).    Specifically, it permits a prisoner to move the court

that imposed his sentence "to vacate, set aside, or correct the

sentence" because (1) "the sentence was imposed in violation of the

Constitution or laws of the United States," (2) "the court was

without jurisdiction to impose such sentence," (3) "the sentence

was in excess of the maximum authorized by law," or (4) the

sentence "is otherwise subject to collateral attack."    Id.

             Notwithstanding this broad language, a § 2255 motion

alleging a violation of federal law is generally cognizable only if

it involves "a fundamental defect [that] inherently results in a

complete miscarriage of justice, [or] an omission inconsistent with

the rudimentary demands of fair procedure." Hill, 368 U.S. at 428;



     20
       The February 22 order responding, in part, to the February
22 motion, explicitly states:    "Sentence vacated under Fed. R.
Crim. P. 35(a), correcting for clear error emanating from the
defective plea colloquy."

                                -21-
see also United States v. Vonn, 535 U.S. 55, 63-64 (2002) (quoting

United States v. Timmreck, 441 U.S. 780, 784 (1979)).                By this

standard, § 2255 relief is not available to remedy "a failure to

comply   with    the   formal    requirements   of   a   rule   of   criminal

procedure," absent any evidence of prejudice or other injury to the

defendant.      See Davis v. United States, 417 U.S. 333, 346 (1974)

(internal quotation marks and citation omitted).           In particular, a

defendant will "'rarely, if ever, be able to obtain relief for Rule

11 violations under § 2255,'" United States v. Borrero-Acevedo, 533
F.3d 11, 17 (1st Cir. 2008) (quoting United States v. Dominguez

Benitez, 542 U.S. 74, 83 n.9 (2004)), because such errors seldom

result   in    the   type   of   "complete   miscarriage   of   justice"   or

proceeding "inconsistent with the rudimentary demands of fair

procedure" that deserves redress under the statute, see Timmreck,
441 U.S. at 784 (finding the court's failure to inform defendant of

special parole term, in violation of Rule 11, was not a fundamental

defect).

              Moreover, a defendant usually gets only "one complete

round of collateral review" under § 2255. Melton v. United States,

359 F.3d 855, 857 (7th Cir. 2004); see Munoz v. United States, 331
F.3d 151, 153 (1st Cir. 2003) (per curiam).          Second or successive

§ 2255 motions are severely limited and require certification by

the appropriate court of appeals.        28 U.S.C. § 2255(h); see Castro

v. United States, 540 U.S. 375, 377, 382 (2003); Munoz, 331 F.3d at


                                     -22-
153.    Accordingly, though we may choose to recharacterize a motion

styled otherwise as falling under § 2255 based on its content,

Trenkler     v.   United   States,   536 F.3d 85,   97    (1st   Cir.   2008)

(compiling cases), we must be mindful that doing so may deprive a

defendant of his chance to bring a second, possibly stronger claim

under that statute, see Castro, 540 U.S. at 377, 382; id. at 387

(Scalia, J., concurring).21

             Against this backdrop, we choose not to recast Sevilla's

February 22 motion in a § 2255 mold.          No one below - not Sevilla,

not    the   government,    and   certainly   not   the      district   judge   -

considered the motion under § 2255. Before us, only the government

says we should view the motion under § 2255.              This was Sevilla's

motion, not the government's, and the important concerns outlined

above counsel against our recharacterizing the motion under that

statute.




       21
       This risk prompted the Supreme Court to limit the courts'
recharacterization powers with respect to pro se litigants (who,
presumably,   are    less   aware   of   the    consequences   of
recharacterization than those with counsel) in the following way:

       [T]he court cannot . . . recharacterize a pro se
       litigant's motion as the litigant's first § 2255
       motion unless the court informs the litigant of its
       intent to recharacterize, warns the litigant that
       the recharacterization will subject subsequent §
       2255 motions to the law's "second or successive"
       restrictions, and provides the litigant with an
       opportunity to withdraw, or to amend, the filing.

Castro, 540 U.S. at 377, 383 (emphasis in original).

                                     -23-
            Accordingly, we find that the February 22 motion — which

we view as decided only pursuant to Rule 35(a) — did not provide

the judge with authority for his post-February-8 actions by way of

§ 2255, and the January 26 order remained the final order of the

court.22    We therefore need not reach Sevilla's arguments that (1)

the   supplemental   plea   colloquy   was   defective;   (2)   the   final

sentence imposed was unreasonable; and (3) the district court erred

in not granting Sevilla's February 22 recusal and Santobello

requests.     Rather, we now turn to Sevilla's direct appeal of the

January 26 judgment.




      22
       Sevilla argued the district judge lost power to act in his
case after he filed his first notice of appeal on February 22
challenging both the February 8 amended sentence and the February
22 order purporting to vacate that sentence (though it was not
until March 27 that he amended his appeal to include challenges to
the original judgment and subsequent orders and judgments). "As a
general rule, with only limited exceptions, entry of a notice of
appeal divests the district [judge] of jurisdiction to adjudicate
any matters related to an appeal." United States v. Martin, 520
F.3d 87, 97 (1st Cir. 2008) (internal quotation marks and brackets
omitted) (quoting United States v. Distasio, 820 F.2d 20, 23 (1st
Cir. 1987)). "This rule applies with equal force to sentencing."
Distasio, 820 F.2d at 23. Thus, Sevilla says, his notice of appeal
suspended the judge's power to modify his sentence, and all the
judge's later actions were null and void. Sevilla does not explain
how his later-in-time February 22 notice of appeal could have
divested the judge of jurisdiction for the earlier-in-time February
22 order. But because we find the judge lacked authority pursuant
to Rule 35(a) for his post-February-8 actions anyway, we need not
spin our wheels trying to pin down Sevilla's argument on this
point.

                                  -24-
                    B. The Initial Guilty Plea

          Most   curiously,   before   us,   Sevilla    seems   to   have

forgotten what brought him here in the first place.              At the

February 22 hearing, when the district judge asked Sevilla what he

wanted to do about alleged Rule 11 defects in the initial plea

colloquy, Sevilla insisted he wanted to address those defects on

appeal rather than reopen the plea proceedings.        However, he says

little in his brief about the impact of Rule 11 errors in the

initial colloquy on the first judgment, and instead focuses his

attacks on purported errors at the supplemental plea level.

          Arguments raised in only a perfunctory and undeveloped

manner are deemed waived on appeal.    Rodríguez v. Municipality of

San Juan, 659 F.3d 168, 175 (1st Cir. 2011); United States v.

Zannino, 895 F.2d 1, 17 (1st Cir. 1990). Sevilla's entire argument

about the effect of Rule 11 errors in the first colloquy on the

first judgment is as follows:

          Pursuant to this Court's opinion in [United
          States v. Ortiz-Garcia, 665 F.3d 279, 287-89
          (1st Cir. 2011),] the District Court's failure
          to inform [Sevilla] at the change of plea
          hearing that the maximum sentence for [Count
          Two] was life imprisonment instead of the 5
          years mentioned mandates setting aside the
          final judgment entered on [January 26], where
          a life sentence was imposed on [Count Two]. .
          . . The Change of Plea transcript does not
          inform him of a maximum time of life
          imprisonment and [it] is by no means clear he
          would have [pleaded] guilty under those
          circumstances.   The case should be remanded
          for resentencing before a different District
          Court judge. (Emphasis added.)

                                -25-
Though Sevilla has identified an error and a possible argument —

that he might not have pleaded guilty but for the error — he has

done so only "in the most skeletal way, leaving the court to do

counsel's work, create the ossature for the argument, and put flesh

on its bones."   Zannino, 895 F.2d at 17.   This we will not do.   Id.

          As a result, Sevilla's Rule 11 claims are not merely

forfeited and subject to plain error review — as they would be

because Sevilla did not object on Rule 11 grounds during the

initial colloquy or move to withdraw his plea in the district

court.23 See United States v. Anderson, 745 F.3d 593, 598 (1st Cir.

2014); United States v. Ortiz-Garcia, 665 F.3d 279, 285 (1st Cir.

2011) (reviewing underlying Rule 11 claim for plain error because

defendant failed to object to the error or move to withdraw his

plea in the district court); Igartúa v. United States, 626 F.3d
23
       The dissent says "Sevilla had no reasonable opportunity to
discover and raise the Rule 11 error during the sentencing hearing,
prior to the sentence's imposition" because the life term on Count
Two was not imposed in writing until January 26, 2012 — the day
after the sentencing hearing. However, this overlooks Sevilla's
failure to object at the plea colloquy on August 9, 2011 — when the
error occurred — or anytime thereafter before the sentence was
imposed. Though Sevilla did eventually raise Rule 11 issues before
the district court and move to withdraw his plea, it was not until
his February 22, 2012 motion — after sentence had been imposed and
after the district judge had sua sponte recognized and attempted to
correct the Rule 11 error (though he lacked power to do so under
Rule 35). And when the judge asked Sevilla at the hearing on that
motion if indeed he wanted to reopen the hearing, Sevilla's counsel
responded that while Sevilla wanted to "stand[] by all his
arguments in the [February 22 motion]," he "[did] not want to
reopen the hearing," and instead wanted to file an appeal, as he
did later that day. Accordingly, were Sevilla's Rule 11 claims not
waived before us, they would at least be forfeited.

                                -26-
592, 603 (1st Cir. 2010) ("[A]rguments that are not raised in a

timely manner are forfeited," and "[p]lain error review may be

available for forfeited arguments.").             Rather, because Sevilla did

not adequately challenge these errors on appeal, his Rule 11 claims

are waived entirely.      See Anderson, 745 F.3d at 598; Igartúa, 626
F.3d    at   603   (explaining    that    plain    error   review    "is   seldom

available for claims neither raised below nor on appeal").

             Though we may, on rare occasion, exercise our discretion

to address waived arguments — for instance, when they become

available only as a result of intervening changes in law — we see

no reason to do so here.         See Anderson, 745 F.3d at 598; Igartúa,
626 F.3d at 603 ("Review is unavailable for waived arguments unless

the court engages in the rare exercise of its power to excuse

waiver."     (internal   quotation       marks    and   citation    omitted)).

Furthermore, even if we did exercise our discretion to hear

Sevilla's Rule 11 claims, they would not survive the high hurdle of

plain error review.      See Anderson, 745 F.3d at 598 (citing United

States v. Padilla, 415 F.3d 211, 218-19 (1st Cir. 2005) (en

banc)).24    Thus, we turn to Sevilla's first sentence.


       24
       To demonstrate plain error, Sevilla would need to show that
"(1) [a Rule 11] error occurred; (2) the error was plain; (3) the
error affected the defendant's substantial rights; and (4) the
error 'seriously affected the fairness, integrity or public
reputation of judicial proceedings.'" Ortiz-Garcia, 665 F.3d at
285 (brackets omitted) (quoting Rivera-Maldonado, 560 F.3d at 19).
To satisfy the third prong, Sevilla must demonstrate there is "'a
reasonable probability that, but for the error, he would not have
entered the plea.'" Id. at 286 (quoting Dominguez Benitez, 542

                                     -27-
                          C. First Sentence

          It   also   appears   to    have   slipped   Sevilla's   mind   to

challenge his first sentence — 327 months on Count One, followed by

a consecutive term of life imprisonment on Count Two — on appeal.

In his brief, he mainly focuses on the alleged unreasonableness of

the third sentence he received — 345 months on Count One and 60

months on Count Two, to run consecutively for a total of 405 months

(33 years and 9 months).        But because Sevilla does make some

argument regarding one aspect of the first sentence — namely, the

district judge's consideration of the Pitufo murder at the first




U.S. at 76).
     Assuming the judge plainly erred by failing to advise Sevilla
that Count Two carried the possibility of a life sentence, see Fed.
R. Crim. P. 11(b)(1)(H), Sevilla nevertheless cannot satisfy the
third prong of the plain error test. To succeed, Sevilla would
have to demonstrate that, if the judge had informed him of Count
Two's maximum penalty, there is a reasonable probability he would
not have pleaded guilty. But the plea agreement Sevilla signed
explicitly stated the correct maximum penalty, and he assured the
judge during the colloquy that he understood the maximum penalties
listed in that agreement. Cf. Ortiz-Garcia, 665 F.3d at 285, 288
(finding a reasonable probability that defendant would not have
entered guilty plea but for Rule 11 error where plea agreement did
not include maximum penalty and court did not mention maximum
penalty at change-of-plea hearing). So Sevilla cannot meet the
third prong, and the judge's failure to warn Sevilla of Count Two's
maximum penalty was not plain error.
     As for the other alleged Rule 11 violation — the judge's
failure to warn Sevilla he was ineligible for parole — Rule 11 does
not require a judge to inform a defendant of his parole
ineligibility. See Johnson v. United States, 650 F.2d 1, 4 (1st
Cir. 1981).     Thus, this omission was not error — plain or
otherwise.

                                     -28-
sentencing hearing — we will not deem this particular argument

waived.25   Cf. Anderson, 745 F.3d at 598.

            We review for abuse of discretion a district judge's

decision to consider particular information at sentencing.   United

States v. Greig, 717 F.3d 212, 217-18 (1st Cir. 2013). By statute,

"[n]o limitation shall be placed on the information concerning the

background, character, and conduct of a person . . . which a

[judge] . . . may receive . . . for the purpose of imposing an

appropriate sentence."    18 U.S.C. § 3661.   Moreover, a sentencing

judge is affirmatively required to consider "the history and

characteristics of the defendant."     18 U.S.C. § 3553(a)(1).   And

the sentencing judge has discretion to judicially find facts

informing the sentence based upon a preponderance of the evidence,

"provided that any such fact does not trigger a mandatory minimum

punishment or alter a statutory maximum, and that the ultimate

sentence remains within the range of penalties set forth in the

statute of conviction."    United States v. Doe, 741 F.3d 217, 234

(1st Cir. 2013).




     25
        In the section of his brief urging the district judge's
recusal, Sevilla claims it was wrong for the judge to consider the
Pitufo murder during the first sentencing hearing.        However,
Sevilla does not reprise his second argument pertaining to the
first sentencing from his February 1 motion that defense counsel
had not been given adequate time to prepare to refute the Pitufo
murder allegations before the first sentencing hearing. Thus, that
argument is waived. See Anderson, 745 F.3d at 598.

                                -29-
          Information about the Pitufo murder — as it was relevant

to   Sevilla's   background,    character,    conduct,     history,     and

characteristics — is precisely the type of evidence that the

sentencing judge is authorized by statute to consider.               See 18

U.S.C. §§ 3553(a)(1), 3661. Furthermore, it was within the judge's

discretion to find facts about the Pitufo murder by a preponderance

of the evidence at sentencing, as the judge's consideration of that

murder did not modify the mandatory minimums or statutory maximums

applicable to Sevilla, or result in a sentence beyond the range of

penalties specified in the statutes of conviction.          Sevilla does

not argue otherwise before us now.

          Accordingly, the judge did not abuse his discretion by

considering   the   Pitufo   murder   information   at   Sevilla's    first

sentencing hearing.26   As a result, Sevilla's first sentence — 327




     26
        The judge's proper consideration of the Pitufo murder,
standing alone, also was not evidence of bias warranting the
judge's disqualification. Therefore, Sevilla's argument that the
judge abused his discretion by refusing to disqualify himself, to
the extent it relies on the judge's consideration of this
information, fails. See United States v. Snyder, 235 F.3d 42, 46
(1st Cir. 2000) (explaining that we apply an abuse of discretion
standard when a trial judge refuses to recuse himself).
Furthermore, it was proper for the judge to take into account the
Pitufo murder's impact on the community during sentencing. See
United States v. Politano, 522 F.3d 69, 74-75 (1st Cir. 2008)
(explaining that the sentencing judge is permitted to consider the
characteristics of the community in which a defendant's conduct
arose and the conduct's impact on the community). Thus the judge
likewise did not abuse his discretion by refusing to disqualify
himself on that basis.

                                  -30-
months on Count One plus a consecutive term of life imprisonment on

Count Two — stands.

                                PARTING WORDS

            We acknowledge that our result may seem harsh.           Where

Sevilla once faced 405 months' imprisonment, now he must grapple

with a life sentence.       But Sevilla chose to proceed with this

appeal knowing he risked a higher sentence.

            At oral argument, we explicitly asked Sevilla's counsel

if Sevilla understood that this appeal could subject him to a

sentence based on consideration of his alleged involvement in the

Pitufo murder and longer than the 405-month term ultimately imposed

by the district judge.     We sought confirmation that Sevilla wished

to appeal anyway.      On the spot, counsel asserted that Sevilla

understood these risks, but he agreed to call Sevilla to confirm.

            A few days later, counsel filed an unresponsive motion

that did not address whether Sevilla understood the risks he faced

by seeking vacation of the third and most favorable 405-month

sentence.     We then entered a written order again instructing

counsel to inquire whether Sevilla wished to pursue the appeal even

though   "re-sentencing    in    this   matter   presented   the   risk   to

[Sevilla] of receiving a sentence greater than his current sentence

of 405 months and up to life imprisonment, particularly if the

district    court   were   to   consider   either   [Sevilla's]    alleged

involvement in the 'Pitufo' murder or calculate a base sentencing


                                    -31-
level   and    make   appropriate   upward   departures."   (Emphasis   in

original.)      Counsel filed a second motion saying he had explained

those risks to Sevilla and Sevilla still wished to proceed.

              While our order focused on the risk of a life sentence

upon re-sentencing before the district court, the propriety of a

life sentence was clearly before us in this appeal. And because we

expressly warned Sevilla that a life sentence remained on the

table, though the outcome we reach is not what Sevilla hoped for,

at least it should come as no surprise.

                                CONCLUSION

              With our work finished, we affirm the initial guilty plea

and the original January 26 sentence of 327 months on Count One and

a consecutive term of life imprisonment on Count Two.          We vacate

all subsequent judgments and orders of the district court.




                      -Dissenting Opinion Follows-




                                    -32-
             TORRUELLA, Circuit Judge, Dissenting.     Carlos Sevilla-

Oyola ("Sevilla") was sentenced by the district court to 405 months

in prison.    On appeal, he brings to our court's attention numerous

errors. The majority, finding several of these claims meritorious,

has granted a most unusual form of "relief" –- life in prison.

From that irrational result, I respectfully dissent.

                  I. The Comedy of Sentencing Errors

             This tale of judicial woe begins at Sevilla's plea

colloquy, which occurred on August 9, 2011.   There, the sentencing

judge informed Sevilla, correctly, that he faced a statutory

maximum of eighty years for Count 1 of his indictment, conspiracy

to possess narcotics with intent to distribute, pursuant to 21

U.S.C. § 841(a).    The judge, however, failed to inform Sevilla of

the statutory maximum for Count 2 of his indictment.        Although a

conviction for aiding and abetting in the use and carry of a

firearm in relation to a drug-trafficking crime, pursuant to

§ 924(c)(1)(A), is punishable by a term of life in prison, the




                                 -33-
judge only informed Sevilla that Count 2 carried a term of "60

months mandatory."     Sevilla pleaded guilty to both counts.

            Sentencing proved a confusing process, replete with

mistakes and misstatements on the part of the sentencing judge. It

began on January 25, 2011, when the sentencing judge orally

pronounced Sevilla's sentence.           As recited, the sentence was as

follows: "life imprisonment, and that will include of course the

consecutive sentence that had to be imposed on the firearms,

because it would be ridiculous to impose a life term plus five

years.    That doesn't make any sense."27

            On   January   26,   the    sentencing   judge   set   this   oral

sentence down in writing.        In apparent contrast to the prior day's

pronouncement, the written sentence imposed a term of 327 months on

Count 1 and life imprisonment on Count 2. The judge explained that

his oral pronunciation of the sentence had been a misstatement,

requiring correction by way of apportionment.28


     27
      Although this statement strongly suggests that Sevilla was
sentenced to life imprisonment on Count 1 and a five-year term on
Count 2, the next day the sentencing judge proffered a different
explanation. He had simply forgotten to apportion the sentence
between the counts. See United States v. Zavala-Martí, 715 F.3d
44, 51 & n.6 (1st Cir. 2013). If read as imposed, without the
benefit of the sentencing judge's subsequent written clarification,
the life sentence on Count 1 would have exceeded the statutory
maximum of eighty years.
     28
      The sentencing judge explained that he had intended "to look
at the two counts together and, after making the corresponding
departures, sentence defendant to life imprisonment." As modified,
the sentence imposed was not a combined term of life imprisonment,
however, but a combined term of life-plus-327-months.

                                       -34-
             On February 1, 2012, Sevilla filed a motion, seeking a

correction, reduction, or modification of his sentence.              Before

that    motion   was   considered,     however,   the   sentencing    judge

independently undertook to correct additional errors in Sevilla's

sentence.    On February 8, 2012, the judge issued a written order.

Therein, he stated that although he had "intended to enter an Order

apportioning the sentence to 80 years on Count 1 (960 months)," he

had mistakenly entered a sentence of 327 months.29           In the same

order, the judge acknowledged that Count 2 of the written sentence,

subjecting Sevilla to life in prison, also "suffer[ed] from a

defect": when the judge conducted Sevilla's plea colloquy he failed

to mention that this count could carry a maximum term of life in

prison.     Undertaking to correct both of these mistakes, the judge

entered a new sentence.      This time, Sevilla was sentenced to 960

months' imprisonment on Count 1 and 60 months' imprisonment on

Count 2. The judge purported to act under Federal Rule of Criminal

Procedure 35(a).

             On February 22, 2012, Sevilla filed another motion,

specifically noting the defective Rule 11 plea colloquy and seeking

to withdraw his plea.     A hearing on this motion was held the same

day.    At this hearing, Sevilla stated that he could seek to appeal

the sentence rather than undergo additional corrections at the



       29
      Correcting this "typographical" error increased Sevilla's
sentence on Count 1 by fifty-two years and nine months.

                                     -35-
district-court level.   The sentencing judge admitted that Sevilla

could utilize appellate review, but attempted to dissuade him from

doing so:

            [COUNSEL]: . . . [H]e could proceed to file a
            Notice of Appeal today, and that would be his
            right to proceed.
            THE COURT: He could, and you are going to get
            with that where we are now, a remand for a --
            a remand to strike the plea and setting the
            matter again in the normal course of events.
            [COUNSEL]: All right. In light --
            THE COURT: For new plea negotiations or for
            whatever, trial, as the case may be.

Eventually, the sentencing judge extended Sevilla's right to appeal

by thirty days.    Sevilla agreed with this course of action, but

stated that he intended to file a "protective Notice of Appeal," so

as to preserve his claims in case the court of appeals later

determined the judge was, indeed, without power to resentence. With

both Sevilla and the government in agreement that the plea colloquy

was defective, the judge then issued an order "set[ting] aside the

sentence imposed, as well as the plea colloquy that resulted in the

Defendant's entry of a plea of guilty."

            On February 28, 2012, the sentencing judge published an

order that, among other things,30 set forth a schedule for a

supplemental   plea   colloquy.     Sevilla   filed   another   motion,


     30
      The sentencing judge also listed eight reasons why he would
not consider the "Pitufo murder" in crafting a modified sentence.
As the majority notes, it was within the sentencing judge's
discretion to determine whether or not consideration of this
uncharged conduct was appropriate. Here, he ultimately determined
it was not.

                                  -36-
asserting that the sentencing judge had no power to conduct a

supplemental plea colloquy or enter additional modifications to his

sentence, as Federal Rule of Criminal Procedure 35(a) was not an

appropriate vehicle through which to correct Rule 11 errors.

          On March 6, 2012, the sentencing judge responded, stating

that the "Opinion and Order of February 28, 2012, should have made

clear that Rule 35(a) and Rule 11 were not the exclusive reasons

for setting aside the sentence, as defendant contends."31 The judge

claimed to have acted, as well, under a grant of common-law

authority established in a Supreme Court case from 1931.        See

United States v. Benz, 282 U.S. 304, 306-07 (1931).

          On March 8, 2012, the judge conducted a supplemental plea

colloquy. Sevilla objected, claiming that the initial deficiencies

in his plea could only be corrected by conducting a completely new

colloquy, not by simply undertaking to supplement the first.   The

district court disagreed, finding "no point in repeating" what had

been said seven months before, in August 2011.   On March 13, 2012,

the judge sentenced Sevilla again. This time, he imposed a term of

345 months on Count 1 and sixty months on Count 2.    Sevilla filed

another notice of appeal, bringing his claims before our court.


     31
      Although "not unsympathetic to the significant time pressures
felt by the district courts as they manage heavy dockets with
limited resources," see United States v. Millán-Isaac, Nos. 12-
1693, 12-1769, 2014 WL 1613683, at *13 (1st Cir. Apr. 18, 2014), I
am significantly concerned that such repeated claims of mistake and
omission would hamper any defendant's ability to thoroughly
understand and respond to the sentence imposed.

                               -37-
                   II. The Rule 11 Error and Its Impact

               Sorting   through   this    procedural       mess,    the   majority

concludes, and I agree, that the court had no power under Rule

35(a)     to   impose    either   the   second   or   the    third   sentence.32

Reasoning that Sevilla did not properly challenge the Rule 11 plea

colloquy error either before the district court or on appeal,

however, the majority reinstates Sevilla's first sentence.                   In so

doing, it strikes down a prison term of slightly under thirty-four

years and puts, in its place, a term of life-plus-327-months.                      I

find that decision to be neither required by law nor supported by

reason.

A. Appellate Waiver

               The majority states that Sevilla "says little in his

brief about the impact of Rule 11 errors in the initial colloquy."

I disagree.       Sevilla's brief quite plainly makes this argument:

               Pursuant to this Court's opinion in [United
               States v. Ortiz-García, 665 F.3d 279, 287-89
               (1st Cir. 2011),] the District Court's failure
               to inform Sevilla-Oyola at the change of plea
               hearing that the maximum sentence for [count]
               two was life imprisonment instead of the 5
               years mentioned mandates setting aside the
               final judgment entered on 1/26/12, where a
               life sentence was imposed in count two. . . .
               The Change of Plea transcript does not inform
               him of a maximum time of life imprisonment and


     32
      For the sake of clarity, I refer to both the original oral
iteration of Sevilla's sentence and its corrected written form as
a single sentence, the first of three. As I note below, however,
there are significant conflicts between these two versions of
Sevilla's sentence that materially impact its legality.

                                        -38-
            [it] is by no means clear he would have
            plead[ed] guilty under those circumstances.
            The case should be remanded for resentencing.
            (emphasis added)

This passage -- appearing in the "argument" section of Sevilla's

brief -- is also foreshadowed in his presentation of the facts.

Therein, Sevilla states that the sentencing judge "failed to advise

[Sevilla] that he faced a potential life sentence as to count two,

informing   him   only   [that]   'you   have   a   consecutive   term   of

imprisonment of I think it's five years on account of firearms.'"

            It is true, of course, that arguments raised only in a

perfunctory and undeveloped manner are deemed waived on appeal.

United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).

Sevilla's argument, however clearly falls outside the scope of our

waiver doctrine.    Compare United States v. Salimonu, 182 F.3d 63,

74 n.10 (1st Cir. 1999) (deeming waived a claim made "without

argument or citation to case law"), with United States v. Dunbar,

553 F.3d 48, 63 n.4 (1st Cir. 2009) (finding that, even where a

claim was not stated "artfully" it was not waived where the

appellate brief identified relevant facts and cited relevant case

law), and Holmes v. Spencer, 685 F.3d 51, 66 (1st Cir. 2012)

(holding waiver inappropriate where an appellant's brief "reveals

enough of the raw materials" underlying a claim so as to allow the

court to have "no trouble reading" his argument).

            Sevilla has identified a specific error. See Fed. R.

Crim. P. 11(b)(1) ("[T]he court must inform the defendant of, and

                                  -39-
determine that the defendant understands . . . any maximum possible

penalty, including imprisonment, fine, and term of supervised

release[.]").   He has provided on-point case law.      See Ortiz-

García, 665 F.3d at 287-89.   He has assessed the identified error

under the appropriate doctrinal test.       See   United States   v.

Raineri, 42 F.3d 36, 41-42 (1st Cir. 1994) (considering whether

Rule 11 error influenced the defendant's decision to plead guilty).

In sum, his presentation -- succinct though it may be -- is in no

way grounds for waiver.   United States v. Sepúlveda-Contreras, 466
F.3d 166, 170 n.4 (1st Cir. 2006) ("This is not a situation where

we are forced to piece together [the defendant's] argument for him,

and we therefore find no waiver." (internal citation omitted)).

          In fact, the majority admits that Sevilla identified "an

error and a possible argument."   Nonetheless, omitting mention of

the fact that this argument was also undergirded by specific

reference to case law, it goes on to baldly assert that Sevilla's

claim was pleaded "in the most skeletal way, leaving the court to

do counsel's work."    See Zannino, 895 F.2d at 17.     Given that

Sevilla has identified a factual error, highlighted governing

precedent, and applied that law to the facts at hand, however, I

fail to see what "work" counsel has left undone.    In light of the

content of Sevilla's brief, the assertion that his claim has been

waived is simply unsupported.     Cf. United States v. Watson, 695
F.3d 159, 166-67 (1st Cir. 2012) (waiving an argument presented


                                -40-
only as "an oblique suggestion," absent any reference to applicable

case law or a governing standard); DiMarco-Zappa v. Cabanillas, 238
F.3d 25, 34 (1st Cir. 2001) ("Simply noting an argument in passing

without explanation is insufficient to avoid waiver.").

            If   our   standard   for   escaping   waiver    required    that

arguments be pled to the highest degree of artfulness, or that they

be situated in the most persuasive and logical place within an

appellant's brief, I might well find myself in agreement with the

majority.   For good reason, however, that is not our rule.             As it

stands, we require only that an argument be raised, and raised

squarely.    See, e.g., Sepúlveda-Contreras, 466 F.3d at 170 n.4;

Dunbar, 553 F.3d at 63 n.4.       This is a requirement that Sevilla has

more than met.

            The illogical nature of the majority's holding is made

even more apparent when considered in context.              After all, what

reasonable defendant would expend any more than a succinct portion

of his or her brief arguing against a sentence which had already

been vacated by the sentencing judge, and for which the government

was not advocating?      See United States v. Ayala-Vázquez, Nos. 11-

2347, 12-1540, 2014 WL 1810703, at *13 (1st Cir. May 2, 2014)

(holding that a "perfunctory statement" was sufficient to avoid

waiver where it served to put the court on notice of a clearly

applicable argument).       That Sevilla had the foresight even to

include this argument in his brief, perhaps to ward off just such


                                    -41-
an overly formalistic and strained reading as the majority now

adopts, is in itself impressive.   Still, the majority now demands

that he should have expended more of his appellate efforts tilting

at windmills. I cannot agree that this claim was waived on appeal.




                              -42-
B. Plain-Error Review

          The majority continues on to say that, even if Sevilla's

Rule 11 claim were not waived, it would still fall under plain-

error review, because "Sevilla did not object on Rule 11 grounds

during the initial colloquy or move to withdraw his plea in the

district court."

          It is true that Sevilla did not object at his plea

colloquy.33 However, Sevilla's February 22, 2012, motion explicitly

put forth this error as grounds for withdrawing his plea. In fact,

elsewhere in its opinion, when discussing Sevilla's motion, the

majority acknowledges that fact.      Recognizing that a motion to

withdraw was filed, the majority instead rests its forfeiture

finding on the subsequent motion hearing, in which Sevilla stated

that he did not "want to reopen the hearing."   A thorough review of

that hearing's transcript, however, shows that Sevilla's preferred

course was significantly less clear than the majority purports:

          [COUNSEL]: . . . he does not want to reopen
          the hearing and stands by all his arguments in
          the pleading filed today.
          THE COURT: He doesn't want to reopen the
          hearing?
          [COUNSEL]: Only because of all the arguments
          we've presented, that we understand that the



     33
      At Sevilla's January 25, 2012, sentencing hearing, the judge
did not impose a life sentence on Count 2. Rather, this term was
first imposed in writing on January 26, 2012. Therefore, Sevilla
had no reasonable opportunity to discover and raise the Rule 11
error during the sentencing hearing, prior to the sentence's
imposition.

                               -43-
             Rule 11 cannot be cured by Your Honor's Rule
             35(a) motion.
             THE COURT: A Rule 11 --
             [COUNSEL]: That would be a forfeiture --

Read in context, Sevilla's statement was intended specifically to

preserve on appeal the complaint that the sentencing judge was

acting beyond his power -- a claim the majority has since deemed

meritorious.      At the same time, however, Sevilla purported to

"stand by all" of his arguments, including the request to withdraw

his plea.

             Certainly, this portion of the record invites confusion.

Its apparently contradictory statements, however, do not require

that our court completely ignore the fact that Sevilla clearly and

expressly motioned to withdraw his plea.            Cf. United States v.

Isom, 85 F.3d 831, 833-39 (1st Cir. 1996) (considering on the

merits a defendant's claim that he should have been able to

withdraw his plea, notwithstanding the fact that the defendant

orally vacillated between requesting the right to withdraw and

stating an intent to stand by that plea). Moreover, when presented

with Sevilla's motion, the sentencing judge -- who repeatedly

proclaimed    that   he   retained   jurisdiction   over   the   issue34   --


     34
      When Sevilla queried whether the court's ability to withdraw
the plea was impacted by a sentence already having been imposed,
the sentencing judge responded "it doesn't matter."             That
proclamation ignores the plain text of Federal Rule of Criminal
Procedure 11(e), which allows district courts to withdraw pleas for
"any fair and just reason" only before the sentence is imposed.
Fed. R. Crim. P. 11(e). Thus, we might chalk this up as one more
error on the growing list of the sentencing judge's missteps. It is

                                     -44-
considered and agreed with Sevilla's argument.   That the district

court attempted to effectuate the withdrawal of Sevilla's plea in

a manner beyond its power is most certainly an error -– the court's

own –- but it is not an error that, in my view, negates the fact

that Sevilla clearly raised this claim, and it was squarely

considered.   In fact, I can think of no better evidence that the

Rule 11 claim was raised than that which is present here: the

sentencing judge awarded the relief sought.   He withdrew the plea.

          At the risk of piling on, I note that even if this court

blinded itself to the clear record evidence that Sevilla's claim

was raised and considered, plain-error review would be wholly

inappropriate. Forfeiture of claims, after all, is not intended to

be a "technicality or a trap for the indolent."     Nat'l Assn. of

Social Workers v. Harwood, 69 F.3d 622, 627 (1st Cir. 1995).    To

the contrary, the doctrine is intended to protect key values of

judicial economy and fairness, and our court has warned not to




significantly less clear, however, that -- once considered --
Sevilla's motion would consequently be subject only to plain-error
review. The Supreme Court has explained that Rule 11(e) plays an
important role in separating "meritorious second thoughts . . . and
mere sour grapes over a sentence once pronounced." United States
v. Vonn, 535 U.S. 55, 72 (2002) (discussing Rule 32(e), which was
later moved to Rule 11(e)).     Vonn, however, dealt with a more
typical case, in which the claim was first raised on appeal, and
its holding was limited to those facts. See id. at 71-74 (holding
that a claim brought only on direct appeal is subject to plain
error review); see also United States v. Borrero-Acevedo, 533 F.3d
11, 15 (1st Cir. 2008) (reasoning that a Rule 11 issue raised for
the first time on appeal was reviewed for plain error); United
States v. Jiménez, 512 F.3d 1, 3 (1st Cir. 2007) (same).

                               -45-
prize consistency in its application over reason and equity.                 Id.;

see also United States v. La Guardia, 902 F.2d 1010, 1013 (1st Cir.

1990) ("When all is said and done, 'rules of practice and procedure

are devised to promote the ends of justice, not to defeat them.'"

(alteration and citation omitted)).

           Our precedent acknowledges that "[c]ontext is important,"

United States v. Gallant, 306 F.3d 1181, 1187 (1st Cir. 2002), and

that there are situations where "it simply would be unfair and

unwise as a matter of policy to hold that [the defendant] forfeited

the argument," id. at 1189.           This case, where the sentence was

vacated below and no party argues for its imposition on appeal, is

clearly one such situation.          After all, this is a far cry from a

case   where   our   court    has    been    "deprived   .   .   .   of    useful

factfinding," Harwood, 69 F.3d at 627, or of "the district judge's

insights into the point," Sandstrom v. ChemLawn Corp., 904 F.2d 83,

87 (1st Cir. 1990).       Rather, the record on the issue is fully

developed, and the sentencing judge's view on the nature and effect

of the error is more than clear.             Similarly, the government was

clearly put on notice of this claim and had every opportunity to

respond.   Harwood, 69 F.3d at 628 ("The absence of unfairness has

a   definite   bearing   on    a    decision   to   overlook     this     type   of

procedural default.").        At the February 22, 2012, motion hearing,

the sentencing judge specifically asked the government if it agreed

that allowing Sevilla to withdraw his plea was necessary, and the


                                      -46-
government answered affirmatively.             The government's appellate

brief also never suggests either that Sevilla's sentence is still

intact, or that it should be.

            Moreover, in imposing the sentence orally, the judge did

not sentence Sevilla to life in prison on Count 2.              At best --

adopting    the   sentencing    judge's    rather   strained   explanation

wholesale   --    the   judge   imposed    a   general   sentence,   without

apportionment between the counts.              This robbed Sevilla of a

significant opportunity to uncover and object to the Rule 11 error

prior to the final imposition of his sentence.           See United States

v. Dominguez Benitez, 542 U.S. 74, 79 (2004) (applying plain-error

review to a claim of Rule 11 error where no objection was made

"[a]t the sentencing hearing"); United States v. Mateo, 179 F.

App'x 64, 65 (1st Cir. 2008) ("[O]ur review is for plain error,

unless Mateo was not afforded a sufficient opportunity to present

to the district court the argument which forms the basis of this

appeal." (citations omitted)); United States v. Cortés-Claudio, 312
F.3d 17, 24 (1st Cir. 2002) ("[A] post-sentence objection is not

necessarily required to preserve the issue for appeal if the

defendant could not reasonably have anticipated the issue would

arise until after the court ruled."); see also United States v.

Delgado-Hernández, 420 F.3d 16, 20 (1st Cir. 2005) (applying plain-

error review where the defendant had "ample opportunity" to object

prior to the sentence's imposition (quoting United States v.


                                    -47-
Negrón-Narváez, 403 F.3d 33, 37 (1st Cir. 2005)).   There is simply

no sense of fairness or equity in allowing one error by the

sentencing judge to shield another error from our review.35   Even

had Sevilla's claim not been clearly raised and treated, the facts

here provide precisely the sort of "context" that counsels against

the overly rigid application of plain-error review.   See Gallant,
306 F.3d at 1187.

           Before the court below, Sevilla sought to withdraw his

plea, the government did not object, and the sentencing judge

awarded the relief sought. The plea was withdrawn and the sentence

vacated.   To now hold that Sevilla never brought this claim to the




     35
      Were there any question that this sentence requires remand,
I also note that where the oral and written sentences materially
conflict, the oral generally controls.       See United States v.
Meléndez-Santana, 353 F.3d 93, 100 (1st Cir. 2003), overruled, in
part, on other grounds by United States v. Padilla, 415 F.3d 211
(1st Cir. 2005).      Our court has previously held that some
deviations in the terms of supervised release or restitution
payments, where the defendant was notice of those terms, were not
material. See United States v. Ortiz-Torres, 449 F.3d 61, 74 (1st
Cir. 2006); United States v. Vega-Ortiz, 425 F.3d 20, 22 (1st Cir.
2005); United States v. Ferrario-Pozzi, 368 F.3d 5, 9 (1st Cir.
2004). We have never gone nearly so far, however, as to say that
a significant redistribution between counts of imprisonment was not
a conflict.     Here, viewing the sentencing judge's proffered
explanation about apportionment with the incredulity I believe it
is due, given the clarity of his oral statement, the judge changed
the sentence on Count 1 from life to 327 months and on Count 2 from
sixty months to life. In light of that clear conflict, it would be
the oral sentence that binds Sevilla, and the oral sentence is
clearly illegal as surpassing the stipulated and accepted statutory
maximum for Count 1. See, e.g., Blakely v. Washington, 542 U.S.
296, 303-04 (2004).

                               -48-
court's attention is quite a bait and switch.         Plain-error review

is simply inappropriate in this circumstance.

C. Remand to the District Court

             There is little question that this Rule 11 error was not

harmless, such that the sentence cannot stand, see Fed. R. Crim. P.

11(h) ("A variance from the requirements of this rule is harmless

error if it does not affect substantial rights."), and -- as

expected in a case where the government agrees that the sentence

should not be imposed -- the government makes no attempt to prove

otherwise.     See United States v. Olano, 507 U.S. 725, 734 (1993)

(stating that the burden of proving that an error was harmless is

on the government).        Moreover it is the sentencing judge who is

best positioned to assess what, if any, impact the Rule 11 error

had on Sevilla's understanding of his plea.            See, e.g., United

States v. Cotal-Crespo, 47 F.3d 1, 5 (1st Cir. 1995) (noting that

Rule   11   requires   a   sentencing   judge   to   ascertain   that   the

defendant's plea is "voluntary and intelligent" (internal quotation

marks citation omitted)).       On February 22, 2012, the sentencing

judge made clear that, "I have to set aside the plea, because the

plea is invalid.       And if the plea is invalid, the sentence is

invalid."     He went on to state that he was "correcting for clear

error emanating from the defective plea colloquy," and that, in

this case, "the consequences of an imperfect colloquy and the

potential sentence are of real significance to the Defendant."


                                   -49-
Thus, the harmfulness of this error is clear, and nothing gleaned

from the appellate record shows otherwise.     Remand is necessary.

                        III.   Parting Words

          Sevilla's   sentencing     was   fraught   with   mistakes,

misstatements, and omissions on the part of the sentencing judge.

The unique posture of this case, arising from a sentencing replete

with errors of the court's own making, and concerning an error that

no party seeks to defend, is well fit for a simple resolution:

remand for a correction of the Rule 11 error and imposition of a

new sentence.   Instead, the majority now sua sponte chooses to

summarily impose the first sentence, which the district court judge

himself determined to be erroneous and improper, and which no party

has sought to defend on appeal.    In so doing, the majority -- from

a cold appellate record, and in contravention of the intent and

discretion of the sentencing judge -- has increased Sevilla's

sentence from just under thirty-four years to life in prison. This

life sentence is based in no small part upon uncharged conduct

which the district court, in its discretion, ultimately deemed

improper to consider in this case.

          In attempting to defend this resolution, the majority

states that Sevilla was put on notice of the fact that, upon remand

and resentencing, his ultimate sentence might be greater than the

405 months on appeal.    That notice, however, never so much as

hinted at the idea that our court might short-circuit the accepted


                                -50-
practice of remand, which would have provided Sevilla with a chance

to be heard at a new sentencing hearing, and instead simply impose

a sentence significantly higher than that from which he appealed.36

          From this result, a pyrrhic victory if there ever was

one, I respectfully dissent.




     36
      I know of no other case -- and the majority cites to none --
in which an appellate court undertook to put in place a higher
sentence than that from which the defendant's appeal was taken.
The unusualness of this situation is surely cold comfort to
Sevilla, who (as the majority suggests) will undoubtedly "wish[] he
had left well enough alone."      I hope, however, that it might
mitigate the chilling effect of this result, such that future
defendants are not made fearful of bringing even meritorious claims
on appeal.    While the majority seems to chide Sevilla for not
"quit[ting] while [he was] ahead," I see no humor or harm in a
defendant attempting to bring to our court's attention a heavily
flawed sentencing process. If Sevilla is seeking "another bite at
the sentencing apple," our court would do well to recognize that
this is because his first was so thoroughly rotten.

                               -51-